Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-14-00286-CR

                                        Kevin BATTS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR4824
                           Honorable Dick Alcala, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment and bill of costs are
REFORMED to delete Appellant Kevin Batts’s requirement to pay attorney’s fees, and the trial
court’s judgment is AFFIRMED AS REFORMED.

       SIGNED December 10, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice